         Case 2:21-cv-00171-DWL Document 7 Filed 03/16/21 Page 1 of 4



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 699-8693
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiff,
11 Nick Smith
12
13                               UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF ARIZONA
15
     Nick Smith,                                Case No.: 2:21-cv-00171-DWL
16
                         Plaintiff,             NOTICE OF SETTLEMENT
17
18         vs.
19
     Solutions Staffing,
20
21                       Defendant.
22
23
24
25
26
27
28
     2:21-cv-00171-DWL                                           NOTICE OF SETTLEMENT
         Case 2:21-cv-00171-DWL Document 7 Filed 03/16/21 Page 2 of 4



 1                             NOTICE OF SETTLEMENT
 2
            NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have
 3
 4 reached a settlement. The Plaintiff anticipates filing a notice of withdrawal of
 5 Complaint and voluntary dismissal of this action with prejudice pursuant to Fed. R.
 6
   Civ. P. 41(a) within 60 days.
 7
 8       RESPECTFULLY SUBMITTED this 16th day of March, 2021.
 9
10
      LEMBERG LAW, LLC
11
12     /s/ Trinette G. Kent
      TRINETTE G. KENT
13    Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
     2:21-cv-00171-DWL                                                NOTICE OF SETTLEMENT
         Case 2:21-cv-00171-DWL Document 7 Filed 03/16/21 Page 3 of 4



 1                                  CERTIFICATE OF SERVICE
 2
            I, the undersigned, certify and declare that I am over the age of 18 years, and
 3
 4 not a party to the above-entitled cause. On March 16, 2021, I served a true copy of
 5 foregoing document(s): NOTICE OF SETTLEMENT.
 6
 7 BY ELECTRONIC FILING: I hereby                Attorney for Defendant Solutions
 8 certify that on March 16, 2021, a copy of Staffing
   the foregoing document was filed
 9 electronically. Notice of this filing will be
10 sent by operation of the Court's electronic
   filing system to all parties indicated on
11 the electronic filing receipt. All other
12 parties will be served by regular U.S.
   Mail. Parties may access this filing
13 through the Court's electronic filing
14 system.
15
16          I am readily familiar with the firm's practice of collection and processing
17 correspondence for mailing. Under that practice it would be deposited with the U.S.
18
   Postal Service on that same day with postage thereon fully prepaid in the ordinary
19
20 course of business. I am aware that on motion of the party served, service is presumed
21 invalid if postal cancellation date or postage meter date is more than one day after the
22
   date of deposit for mailing in affidavit.
23
24          I hereby certify that I am employed in the office of a member of the Bar of this
25
     Court at whose direction the service was made.
26
27
28
                                                 3
     2:21-cv-00171-DWL                                                  NOTICE OF SETTLEMENT
         Case 2:21-cv-00171-DWL Document 7 Filed 03/16/21 Page 4 of 4



 1          Executed on March 16, 2021.
 2
                                                    /s/ Trinette G. Kent
 3                                                 TRINETTE G. KENT
 4                                                 Attorney for Plaintiff
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4
     2:21-cv-00171-DWL                                          NOTICE OF SETTLEMENT
